IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00093-CV
 
The University of Texas Medical 
Branch at Galveston,
                                                                      Appellant
 v.
 
The Estate of Darla Blackmon, 
By its Beneficiary Sheila Shultz 
and Sheila Shultz Individually,
                                                                      Appellees
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-01-33769
 

DISSENTING Opinion to ORDER
granting rehearing

 




          It
is frequently said that the shortest route between two points is a straight
line.  We have completed that journey in
that case.  Six months ago, we issued an
opinion that fully disposed of this appeal. 
The motion for rehearing was timely filed to which a response was not
requested until five months after the disposition of the case.  I am extraordinarily reluctant to withdraw an
opinion and judgment of this Court when I have been provided nothing upon which
to base that decision.  By this, I do not
mean that we have not received argument in a motion for rehearing, but rather
that we normally do not withdraw an opinion without simultaneously substituting
another opinion in its place.
          I
see no reason to withdraw an opinion unless and until we have decided, drafted,
and are ready to issue such an opinion, I believe it is ill-advised to withdraw
a previously issued opinion which garnered support from a majority of the
justices on the court.
          Accordingly,
I dissent from the Order Granting Rehearing which results in the withdrawal of
the opinion and judgment of this Court dated October 13, 2004.
 
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Dissenting opinion delivered
and filed April 27, 2005